DETAILED ACTION

Comments
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Even though the claims recite judicial exceptions involving mathematical manipulations of SSM matrices, paragraphs 158-165 of the specification describe the SSM model as a sophisticated algorithm that analyzes sequences of text more computationally efficiently than conventional techniques.  Therefore, there is a practical application of the judicial exception and no subject matter eligibility issues.

Election/Restrictions
Applicant's election with traverse of A-1 and B-2 in the reply filed on 25 May 2021 is acknowledged.  The traversal is on the ground(s) that there is no lack of search burden.  This argument is found persuasive and the species are rejoined.
Claims 1-15 are pending and examined in the instant Office action.

Information Disclosure Statements
The IDSs that have been submitted have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al. [US Patent 4,069,393; on IDS] in view of Gardner et al. [Proceedings of the 2006 ACM/IEEE SC/06 Conference, 2006, 14 pages].
Claim 1 is drawn to a method of distributing encoding of a sequence.  The method comprises receiving the input sequence.  The method comprises dividing the input sequence into a plurality of channels corresponding to a plurality of elements in the input sequence.  The method comprises constructing a distributed SSM sequence model matrix representation on a plurality of different processing nodes.

Martin et al. does not teach the sequence manipulation through a plurality of nodes.
The document of Gardner et al. studies parallel genomic sequence-searching on an ad-hoc grid [title].  The abstract of Gardner et al. teaches dividing a genetic sequence and channel distributing sequence data to 2048 different nodes.
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the matrix word recognition algorithm of Martin et al. by use of the distribution of processing nodes of Gardner et al. wherein the motivation would have been that Gardner et al. facilitates automation and expedites sequence analysis with the 2048 computer nodes [abstract of Gardner et al.].

Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest the mathematical manipulations of SSM matrices recited in claims 2-15.

Related Prior Art
The prior art of Ostendorf et al. [1991, pages 83-87; on IDS] teaches integration of diverse recognition methodologies through reevaluation of N-best sentence hypotheses [title].  While Ostendorf uses SSM, SSM in Ostendorf et al. stands for Stochatsic Segment Model, which is distinct from SSM sequence model matrix.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        6 June 2021